Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 10, 2016

The Court of Appeals hereby passes the following order:

A16I0192. LATISHA SHANA MCCOY v. THE STATE.

      Latisha Shana McCoy was stopped at a roadblock and was eventually arrested
for driving while intoxicated. She filed a motion to suppress asserting the roadblock
was unconstitutional. On December 17, 2015, the trial court denied her motion to
suppress. McCoy filed a motion for reconsideration, which was denied by the trial
court on February 22, 2016. McCoy filed a petition for certificate of immediate
review. On April 12, 2016, the trial court entered an order granting McCoy’s
petition. McCoy subsequently filed this application for an interlocutory appeal on
April 18, 2016, seeking to appeal the denial of her motion to suppress and her motion
for reconsideration. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. If the certificate of immediate review is not entered within that
ten-day period, it is untimely, and the party seeking review must wait until the final
judgment to appeal. See OCGA § 5-6- 34 (b); Turner v. Harper, 231 Ga. 175, 176
(200 SE2d 748) (1973). Here, the order denying the motion for reconsideration was
entered on February 22, 2016, but the certificate of immediate review was not entered
until 50 days later on April 12, 2016. Because the trial court did not enter the
certificate of immediate review within ten days of entry of the order at issue, we lack
jurisdiction to consider this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     05/10/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.